UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-1343


DONALD X. KIDD,

                  Plaintiff - Appellant,

          v.

TA OPERATING, LLC, d/b/a Travelcenters of America,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:10-cv-00069-HEH)


Submitted:   October 14, 2010               Decided:   October 20, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald X. Kidd, Appellant Pro Se.    Jeremy David Capps, HARMAN,
CLAYTOR, CORRIGAN & WELLMAN, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Donald    X.   Kidd   appeals   the    district     court’s    order

denying relief on his employment discrimination complaint.                        We

have     reviewed       the     record   and   find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.     Kidd v. TA Operating Corp., No. 3:10-cv-00069-HEH (E.D.

Va. Mar. 18, 2010).             We dispense with oral argument because the

facts    and    legal    contentions     are   adequately    presented       in   the

materials      before     the    court   and   argument    would    not   aid     the

decisional process.

                                                                          AFFIRMED




                                          2